                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

KENNETH LANGSTON,                              *
                                               *
              Plaintiff,                       *
v.                                             *            No. 3:20-cv-00242-JJV
                                               *
ANDREW SAUL, Commissioner,                     *
Social Security Administration,                *
                                               *
              Defendant.                       *

                                         JUDGMENT

       Pursuant to the Order filed in this matter this date, it is Considered, Ordered and Adjudged

that the decision of the Commissioner is reversed and remanded for action consistent with the

opinion in this case. This is a “sentence four” remand within the meaning of 42 U.S.C. ' 405(g)

and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       IT IS SO ORDERED this 24th day of June 2021.




                                             __________________________________________
                                             JOE J. VOLPE
                                             UNITED STATES MAGISTRATE JUDGE
